Case: 20-10578     Document: 00515871501         Page: 1     Date Filed: 05/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 21, 2021
                                  No. 20-10578
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Kyle Killough,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:16-CR-132-7


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Kevin Kyle Killough was convicted by a jury of conspiracy to possess,
   with intent to distribute, 50 grams or more of methamphetamine, in violation
   of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B). He was sentenced, inter alia,
   to life imprisonment. Our court vacated his sentence and remanded the case


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10578      Document: 00515871501          Page: 2     Date Filed: 05/21/2021




                                         No. 20-10578


   for resentencing, because there was “no information with sufficient indicia
   of reliability to support the district court’s conclusion that 56.6 kilograms of
   meth[amphetamine] should have been attributed to [Killough]”. United
   States v. Gentry, 941 F.3d 767, 789 (5th Cir. 2019), cert. denied sub nom. Bounds
   v. United States, 140 S. Ct. 2731 (2020).
          On remand, a second addendum to the presentence investigation
   report (PSR) was issued, which had Killough accountable for 5.6 kilograms
   of methamphetamine. Finding that amount attributable to Killough, the
   district court sentenced him to, inter alia, 360-months’ imprisonment.
          Killough claims the court erred in calculating the quantity of drugs
   attributable to him when it adopted facts in the PSR based on a co-
   conspirator’s unreliable statements during a proffer interview. Along that
   line, Killough asserts: he submitted rebuttal evidence in the form of an
   affidavit; and the court failed to explain why it accepted the co-conspirator’s
   statements over his affidavit.
          The Government contends Killough’s claim, which was not raised in
   his first appeal, is waived under the mandate rule. See United States v. Lee,
   358 F.3d 315, 321 (5th Cir. 2004). We do not address the applicability of the
   mandate rule and proceed to the merits of Killough’s claim because, as
   discussed below, there was no sentencing error. See United States v. Simpson,
   796 F.3d 548, 552 (5th Cir. 2015).
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues




                                          2
Case: 20-10578      Document: 00515871501          Page: 3      Date Filed: 05/21/2021




                                         No. 20-10578


   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          The district court’s drug-quantity calculation is a factual finding,
   which, as discussed above, is reviewed for clear error. United States v.
   Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). “A factual finding is not
   clearly erroneous as long as it is plausible in [the] light of the record as a
   whole.” Id. (internal quotation marks and citation omitted).
          In an addendum to the PSR, the probation officer explained that the
   co-conspirator’s statements during the proffer interview were deemed
   reliable by the case agents. At Killough’s original sentencing, a case agent
   testified that the information provided by the co-conspirator had been
   corroborated and verified, not found to be untruthful, and relied upon in
   several proceedings and for investigative purposes. The facts in the PSR and
   its addenda, therefore, had an adequate evidentiary basis with sufficient
   indicia of reliability. “When faced with facts contained in the PSR that are
   supported by an adequate evidentiary basis with a sufficient indicia of
   reliability, a defendant must offer rebuttal evidence demonstrating that those
   facts are ‘materially untrue, inaccurate or unreliable’”. United States v.
   Harris, 702 F.3d 226, 230 (5th Cir. 2012) (quoting United States v. Huerta,
   182 F.3d 361, 364–65 (5th Cir. 1999)).
          Killough did not do so. The only rebuttal evidence he submitted was
   a conclusory affidavit, which had also been submitted at the original
   sentencing, in which he denied receiving any methamphetamine from the
   other co-conspirator.
          In overruling Killough’s objection to the drug-quantity calculation at
   resentencing, the court stated it had reviewed Killough’s affidavit, which had
   been considered at his original sentencing. The court also explained that it




                                           3
Case: 20-10578      Document: 00515871501         Page: 4     Date Filed: 05/21/2021




                                        No. 20-10578


   had considered the PSR and its addenda, the parties’ filings and arguments,
   and the entire case file. Therefore, the record reflects that the district court
   considered Killough’s rebuttal evidence and adequately explained its
   sentencing decision. See United States v. Dinh, 920 F.3d 307, 313 (5th Cir.
   2019). Because the court’s drug-quantity calculation is plausible in the light
   of the record as a whole, Killough has not demonstrated the requisite clear
   error. See Betancourt, 422 F.3d at 246.
          AFFIRMED.




                                          4